


Exhibit 10.295

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (the “Agreement”) is made and entered into on
September 19, 2011, by and among the entities listed on the signature
page hereto (collectively, the “Operators”) and AdCare Oklahoma Management, LLC,
a Georgia limited liability company (hereinafter called “Manager”).

 

WHEREAS, the Operators are the licensed operators of those certain skilled
nursing facilities described on Exhibit “A” attached hereto (collectively,  the
“Facilities”) and the Operator and Manager agree that Manager shall manage the
Facilities, on the following terms and conditions:

 

SECTION ONE: MANAGEMENT DUTIES AND OBLIGATIONS

 

1.01                      Management of Facility.  During the term of this
Agreement, Manager shall supervise the management of the Facility including but
not limited to staffing, accounting, billing, collections, setting of rates and
charges and general administration. In connection therewith, Manager (either
directly or through supervision of employees of the Facility) shall:

 

(a)                                Hire on behalf of Operators and maintain (to
the extent such personnel are reasonably available in the community in which the
Facility is located) an adequate staff of nurses, technicians, office and other
employees, including an administrator, at wage and salary rates for various jobs
classifications approved from time to time by Operators; and release employees
at Manager’s discretion.

 

(b)                                Recommend and institute, subject to approval
of Operators, appropriate employee benefits. Employee benefits may include
pension and profit sharing plans, insurance benefits, and incentive plans for
key employees and vacation policies.

 

(c)                                 Design and maintain accounting, billing,
patient and collection records; prepare and file insurance, and any and all
other necessary or desirable reports and claims related to revenue production.

 

(d)                                Order, supervise and conduct a program of
regular maintenance and repair of the Facility except that physical improvements
costing more than $5,000.00, shall be subject to prior approval of Operators
which shall not be unreasonably withheld.

 

(e)                                 Purchase supplies, drugs, solutions,
equipment, furniture, and furnishings on behalf of Operators, except that
purchases of items of equipment which cost more than $5,000.00, shall be subject
to prior approval of Operators which shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------


 

(f)                                  Administer and schedule all services of the
Facility.

 

(g)                                 Supervise and provide the operation of food
service facilities.

 

(h)                                Provide for the orderly payment (to the
extent funds of Operators are available) of accounts payable, employee payroll,
taxes and insurance premiums.

 

(i)                                    Institute standards and procedures for
admitting patients, for charging patients for services, and for collecting the
charges from the patients or these parties.

 

(j)                                   Advise and assist Operators in obtaining
and maintaining adequate insurance coverage with Operators, Manager and such
other persons as requested by Operators named as insured for the Facility.
Manager shall advise Operators with regard to the availability, nature and
desirable policy limits of insurance coverage for the Facility, and shall
request and receive bids for such coverage.

 

(k)                                Negotiate on behalf of Operators (and in
conjunction with Operators’ counsel) with any labor union lawfully entitled to
represent employees of the Operators who work at the Facility, but any
collective bargaining agreement of labor contract must be submitted to Operators
for approval and execution.

 

(l)                                    Make periodic evaluation of the
performance of all departments of the Facility paying particular attention to
those departments where there is an inconsistency between expenditures and
budget.

 

(m)                            Establish and maintain books of account using
accounts and classifications consistent with those used by Manager at other
facilities owned or lease by it or its affiliates.

 

(n)                                Advise and assist Operators in designing an
adequate and appropriate public and personnel relations program.

 

1.02                      Reports to Operators.  Manager shall prepare and
deliver to Operators monthly financial statements (unaudited) containing a
balance sheet and statement of income in reasonable detail, and such monthly
financial statements will be delivered to Operators within 30 days after the
close of each calendar month. Manager shall submit to Operators each month a
census report for the Facility.

 

1.03                      Bank Accounts and Working Capital.  Manager shall
deposit all funds received from the operation of the Facility in and Operating
Account in a bank or banks presently being used by the Facility or such other
banks as are designated from time to time by Operators. Operators shall provide
sufficient working capital for the operation of the Facility and shall made
deposits in the Operating Accounts of such working capital from time to time
upon the request of Manager. All costs and expenses incurred in operation of the
Facility shall be paid out of the Operating Accounts. All checks or other
documents withdrawal must be signed by the Operators. Deposits may be made by
Comptroller of the Manager or his designee.

 

2

--------------------------------------------------------------------------------


 

1.04                      Access to Records and Facility.  The books and records
kept by Manager for the Operators shall be maintained by the Facility, although
Manager shall have the right to maintain copies of such records at its home
office for the purpose of providing services under this Agreement. Manager shall
make available to Operators, its agents, accountants and attorneys, during
normal business hours, all books and records pertaining to the Facility and
Manager shall promptly respond to any questions of Operators with respect to
such books and records and shall confer with Operators at all reasonable times,
upon request, concerning operation of the Facility. In addition, Operators shall
have access to the Facility at all reasonable hours for the purpose of examining
or inspecting the Facility.

 

1.05                      Licenses.

 

(a)                                Manager shall use its best efforts to manage
the Facility in a manner necessary to maintain all necessary licenses, permits,
consents, and approvals from all governmental agencies, which have jurisdiction
over the operation of the Facility. Manager shall not assume the liability for
any employee action or negligence prohibiting the intent of this provision to be
met.

 

(b)                                Neither Operators nor Manager shall knowingly
take any action which may (1) cause any governmental authority having
jurisdiction over the operation of the Facility to institute any proceeding for
the rescission or revocation of any necessary license, permit, consent or
approval, or (2) adversely affect Operators’ right to accept and obtain payments
under Medicare, Medicaid, or any other public or private medical payment
program; however, this Agreement in no way guarantees or warrants that any or
all of the above will not or could not occur.

 

(c)                                 Manager shall, with the written approval of
Operators, have the right to contest by appropriate legal proceedings,
diligently conducted in good faith, in the name of the Operators, the validity
or application of any law, ordinance, rule, ruling, regulation, order or
requirement of any governmental agency having jurisdiction over the operation of
similar facilities. Operators, after having given its written approval, shall
cooperate with Manager with regard to the contest, and Operators shall pay the
reasonable attorney’s fees incurred with regard to the contest.  Counsel for any
such contest shall be mutually selected by Manager and Operators. Manager shall
have the right, without the written consent of the Operators, to process all
third-party payment claims for the services of the Facility, including the full
right to contest adjustments and denials by governmental agencies (or their
fiscal intermediaries) as third-party payor.

 

(d)                                Manager shall provide to Operators all
correspondence from any governmental entity involving surveys, taxes or other
actions relating to the Facility, within five (5) days of receipt.

 

1.06                      Taxes.  Any taxes or other governmental obligations
properly imposed on the Facility are the obligations of the Operators, not of
Manager, and shall be paid out of the Operating Accounts of the Facility. With
the Operators’ written consent, Manager may contest

 

3

--------------------------------------------------------------------------------


 

the validity or amount of any such tax or imposition of the Facility in the same
manner as described in Section 1.05(c).

 

1.07                      Use of Manager’s Personnel.  Manager shall actively
utilize Manager staff specialists in such areas as accounting, auditing,
budgeting, computer services, dietary services, housekeeping, industrial
engineering, interior design, legal, nursing, personnel, pharmaceutical,
purchasing, systems and procedures, and third-party payments for services of
facilities in the management of the Facility when considered desirable by
Manager or upon the reasonable request of Operators.

 

SECTION TWO: TERM AND TERMINATION

 

2.01                      Term and Termination.  The initial term of this
Agreement shall commence immediately upon approval by the Oklahoma State
Department of Health Protective Health Services/Health Resources Development
Service of Manager’s Certificate of Need Application for Exemption for a
Licensed Nursing or Specialized Facility Management Agreement with respect to
the Facilities, and shall continue for a period of one (1) year (the “Initial
Term”).  At the expiration of the Initial Term, this Agreement shall
automatically renew for successive one-year terms unless either party gives
notice to the other of its intention not to renew this Agreement at least sixty
(60) days prior to the expiration of the then current term.

 

2.02                      Termination.  Operators may terminate this Agreement
upon giving Manager thirty (30) days written notice. Manager may terminate this
Agreement at any time upon giving the Operators thirty (30) days written notice.

 

SECTION THREE: MANAGEMENT FEE

 

3.01                      Fee to Manager.  During each month of this Agreement
the Operators shall pay Manager a fee in an amount equal to five percent (5%) of
the aggregate gross revenues of the Facilities computed in accordance with GAAP
(the “Management Fee”). The Management Fee for each month shall be payable
within ten (10) business days following the delivery to Manager of the monthly
financial report required pursuant to Section 1.02 for such month.  Any
Management Fee or portion thereof not paid within thirty (30) days following the
date it was due shall bear interest at the rate of five percent (5%) per annum
from its due date until paid.

 

SECTION FOUR: COVENANTS OF OWNER

 

4.01                      Insurance.  Operators shall provide and maintain
throughout the Term,  the following insurance with responsible companies naming
Operators and Manager (as its interest may appear) as insured thereunder in
amounts approved by Operators and Manager.

 

(a)                                       public liability insurance and
insurance against theft of or damage to patient’s property in the Facility or
its Premises;

 

(b)                                       workman’s compensation, employers’
liability or similar insurance as may be required by law;

 

4

--------------------------------------------------------------------------------


 

(c)                                        such other insurance or additional
insurance as Manager and Operators together shall reasonably deem necessary for
protection against claims, liabilities and losses arising from the operation or
ownership of the Facility.

 

SECTION FIVE: MISCELLANEOUS

 

5.01                      Binding on Successors and Assigns.  The terms,
covenants, conditions, provisions and agreements herein contained shall be
binding upon and inure to the benefit of the parties hereto, their heirs,
administrators, executors, successors and assigns.

 

5.02                      Negation of Partnership, Joint Venture and Agency. 
Nothing in this Agreement contained shall constitute or be construed to be or to
create a partnership, joint venture or lease between Operators and Manager with
respect to the Facility.  the parties intend for the relationship of Manager to
Operators under this Agreement to be that of an independent contractor, not that
of an agent.

 

5.03                      Notices.  All notices hereunder by either party to the
other shall be in writing. All notices, demands and requests shall be deemed
given when mailed, postage prepaid, registered, or certified mail, return
receipt requested,

 

(a)

 

Operators:

 

Christopher F. Brogdon

 

 

 

 

Two Buckhead Plaza

 

 

 

 

3050 Peachtree Road NW, Suite 355

 

 

 

 

Atlanta, GA 30305

 

 

 

 

 

(b)

 

Manager:

 

AdCare Oklahoma Management, LLC

 

 

 

 

1145 Hembree Road

 

 

 

 

Roswell, Georgia 30076

 

 

 

 

Attn: Robert Lancaster

 

or to such other address or to such other person as may be designated by notice
given from time to time during the term by one party to the other.

 

5.04                      Entire Agreement.  This Agreement contains the entire
agreement between the parties hereto, and no representations or agreements, oral
or otherwise, between the parties not embodied herein or attached hereto shall
be of any force and effect.  Any additions or amendments to this Agreement
subsequent hereto shall be of no force and effect unless in writing and signed
by the party to be bound.

 

5.05                      Governing Law.  This Agreement has been executed and
delivered in the State of Oklahoma, all the terms and provisions hereof and the
rights and obligations of the parties hereto shall be construed and enforced in
accordance with the laws thereof.

 

5.06                      Captions and Headings.  The captions and headings
throughout this Agreement are for convenience and reference only, and the words
contained therein shall in no way be held

 

5

--------------------------------------------------------------------------------


 

or deemed to define, limit, describe, explain, modify, amplify or add to the
interpretation, construction or meaning of any provision of or the scope or
intent of this Agreement nor in any way affect this Agreement.

 

5.07                      Disclaimer of Employment of Facility Employees.  No
person employed by Operators in cooperation of the Facility will be an employee
of Manager, and Manager will have no liability for payment of wages, payroll
taxes and other expenses of employment, except that Manager shall have the
obligation to exercise reasonable care on its management of the Facility to
properly apply available Facility funds to the payment of such wages and payroll
taxes.

 

5.08                      Impossibility of Performance. Neither party to this
Agreement shall be deemed to be in violation of this Agreement if it is
prevented from performing any of its obligations hereunder for any reason beyond
its control, including without limitation, acts of God or of the public enemy,
flood or storm, strikes or statutory regulation or rule of any federal, state,
or local government, or any agency thereof.

 

5.09                      Non-Assumption of Liabilities.  Manager shall not,  by
entering into and performing this Agreement, become liable for any of the
existing or future obligations, liabilities or debts of Operators, and Manager
shall not be managing the Facility assume or become liable for any of the
obligations, debts and liabilities of Operators, and Manager will in its role as
Manager of the Facility have only the obligation to exercise reasonable care in
its management and handling of the funds generated from the operation of the
Facility.

 

5.10                      Responsibility for Misconduct of Employees and Other
Personnel. Manager will have no liability whatever for damages suffered on
account of the dishonesty, willful misconduct or negligence of an employee of
the Operators regarding the Facility in connection with damage or loss directly
sustained by it by reason of the dishonesty, willful misconducts and gross
negligence of employees in the operation of the Facility during the term of this
Agreement.

 

5.11                      Rights Cumulative, No Waiver.  No right or remedy
herein conferred upon or reserved to either of the parties hereto is intended to
be exclusive of any other right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given
hereunder, or now or hereafter legally existing upon the occurrence of any event
of default hereunder. The failure of either party hereto to insist at any time
upon the strict observance or performance of any of the provisions of this
Agreement or to exercise any right or remedy as provided in this Agreement shall
not impair such right or remedy to be construed as a waiver or relinquishment
thereof. Every right and remedy given by this Agreement to the parties hereto
may be exercised from time to time and as often as may be deemed expedient by
the parties hereto, as the case may be.

 

5.12                      Time of Essence.  Time is of the essence of this
Agreement.

 

5.13                      Invalid or Unenforceable Provisions. If any terms,
covenants or conditions of this Agreement or the application thereof to any
person or circumstances other than those to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or

 

6

--------------------------------------------------------------------------------


 

condition of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by law.

 

5.14                      Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be deemed an original and all such
counterparts together shall constitute one and the same instrument.

 

5.15                      Authorization of Agreement.  Manager and Operators
represent and warrant, each to the other, that this Agreement has been duly
authorized by its respective Board of Directors and, if required by law,
shareholders; and that this Agreement constitutes a valid and enforceable
obligation of Manager and Operators in accordance with its terms upon approval
by OSDH of the CON Application for Exemption for a Licensed Nursing Facility
Management Agreement.

 

5.16                      Designation.  Operators agree that, during the term of
this Agreement, Manager shall have the right to designate and make public
reference to the Facility as a Manager managed facility.

 

[Signatures on Next Page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, the day and
year first above written.

 

 

MANAGER:

 

 

 

ADCARE OKLAHOMA MANAGEMENT, LLC

 

 

 

By:

/s/ Martin D. Brew

 

Name:

Martin D. Brew

 

Title:

CFO

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

OPERATORS:

 

 

 

LIVING CENTER, LLC

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

 

 

 

 

KENMETAL, LLC

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

 

 

 

 

SENIOR NH, LLC

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

 

 

 

 

BAN NH, LLC

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

 

 

 

 

OAK LAKE, LLC

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

1.

 

The Living Center

 

 

1409 N. 17th Street

 

 

Enid, Oklahoma

 

 

 

2.

 

Kenwood Manor

 

 

502 W. Pine Avenue

 

 

Enid, Oklahoma

 

 

 

3.

 

Enid Senior Care

 

 

410 N. 30th Street

 

 

Enid, Oklahoma

 

 

 

4.

 

Betty Ann Nursing Center

 

 

1400 South Main Street

 

 

Grove, Oklahoma

 

 

 

5.

 

Grand Lake Villa

 

 

103 Har Ber Road

 

 

Grove, Oklahoma

 

10

--------------------------------------------------------------------------------
